Citation Nr: 1529629	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for non-Hodgkin's lymphoma.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, and he had subsequent service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO).  In June 2014, a central office hearing was held before the undersigned.  A transcript is associated with the record.

As the record shows psychiatric diagnoses other than PTSD, the claim of service connection for PTSD has been expanded/recharacterized that it is being considered as a claim of service connection for a psychiatric disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Initially, the Board notes that the Veteran testified he is receiving Social Security Administration (SSA) disability benefits.  Records pertaining to the award of such benefits are constructively of record, and as they may contain pertinent information, attempts to secure them should be made.  

Additionally, the Veteran contends that he has bilateral hearing loss due to noise exposure in service.  A review of his service treatment records indicates that the Veteran had a hearing loss disability (50 decibels at 4000 Hertz) in the left ear at entrance to service.  At separation from service, he also had a left ear hearing loss disability; however, the threshold at 4000 Hertz decreased to 40 decibels.  Regarding the right ear, the thresholds increased from entrance to separation from service; however, a hearing loss disability was not shown.  On January 2013 VA audiological examination (and on February 2013 addendum opinion), bilateral sensorineural hearing loss was diagnosed.  The examiner opined that such was unrelated to the Veteran's service indicating that while the Veteran was shown to have a high probability of being exposed to hazardous noise in service, "when converting ASA to ISO on induction audiogram and comparing induction audiogram to 1972 National guard exam (one year after active duty), no significant threshold shift occurred for either ear."  The examiner also indicated that the Veteran had pre-existing left ear hearing loss that was aggravated beyond the normal progression in military service; however, he then noted that the Veteran's hearing did not decline from entrance to separation and was not present at a National Guard examination one year after his release from active duty.  

The Board finds this opinion inadequate for rating purposes as it was based on incorrect facts.  Notably, the examiner seems to base his conclusion that the Veteran did not have significant threshold shifts in either ear on a conversion from ASA to ISO units.  However, the Board notes that ASA units only need to be converted to ISO units for VA records dated June 30, 1966 or earlier or service department records dated October 31, 1967 or earlier.  Here, the Veteran served from August 1969 to March 1971, after the time when conversion would be required.  Further, the examiner noted that the Veteran's pre-existing left ear hearing loss was aggravated by his service, but then provides a conflicting rationale seeming to suggest that his pre-existing left ear hearing loss was not aggravated by his service.  Accordingly, a supplemental medical opinion is required.   

Moreover, on January 2013 VA examination, the examiner noted that factors such as the Veteran's diabetes and chemotherapy (used to treat his diagnosed non-Hodgkin's lymphoma) "cannot be ruled out as contributing nor causing current hearing loss."  Therefore, these claims are inextricably intertwined, and resolution of these claims is dependent upon the adjudication of the Veteran's claims of service connection for non-Hodgkin's lymphoma and diabetes mellitus.

Regarding the Veteran's claim for service connection for a variously diagnosed psychiatric disorder, on March 2013 VA PTSD examination, the Veteran reported stressor incidents including that a missile was fired unexpectedly off of the wrong launcher and the Veteran was still on the launcher at the time, being in a helicopter and being circled by F4s and F14s and the Veteran was afraid that they would run out of gas, and performing guard duty/securing the perimeter of the base and being unable to communicate with the nationals because he did not speak Korean.  The examiner found these stressors were adequate to support the diagnosis of PTSD; however, he found no evidence to support a mental disorder diagnosis, to include PTSD.  The examiner noted that the Veteran has been diagnosed with depression and anxiety in the past, but has not been diagnosed with PTSD by his providers.  This is incorrect as a review of VA treatment records shows that the Veteran was assessed with PTSD in 2012.  Treatment records associated with the record since the March 2013 VA examination also show assessments of PTSD.  Accordingly, the Board finds that another VA examination to obtain a medical opinion about whether the Veteran's PTSD is related to his service is required.   

Further, as noted above, the claim of service connection for a variously diagnosed psychiatric disorder is characterized to reflect it encompasses any mental disorder shown by the record.  A review of the records reflects Axis I diagnoses of mood disorder due to lymphoma and chemotherapy, severe major depression and anxiety disorder not otherwise specified.  There is also an assessment of anxiety disorder secondary to chemotherapy.  Considering this evidence, the Board finds that the duty to assist encompasses obtaining an opinion regarding whether other diagnosed psychiatric disability is related to service.  Regarding the notations that the Veteran has a mood disorder and/or anxiety disorder secondary to his lymphoma and/or chemotherapy used to treat his lymphoma, these claims are inextricably intertwined, and resolution of these claims is dependent upon the adjudication of the Veteran's claim of service connection for non-Hodgkin's lymphoma.

Finally, the Veteran has claimed entitlement to service connection for non-Hodgkin's lymphoma and diabetes mellitus under a presumptive theory of entitlement based on an allegation of exposure to herbicides in Korea.  He alleges that he was exposed to herbicides (to include Agent Orange) while serving in Korea when he worked along the demilitarized zone (DMZ).

The Department of Defense (DoD) has determined that Agent Orange was used along the Korean DMZ from April 1, 1968, to August 31, 1971.  38 C.F.R.              § 3.307(a)(6)(iv); M21-MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (p).  The Veteran's service personnel records (SPRs) show that he was stationed in Korea from January 15, 1970 to March 22, 1971 and assigned to the B Battery, 2nd Battalion (Hawk), 71st Artillery Unit as a Hawk Missile Crewman.  His SPRs do not show that he was assigned to a unit that has been recognized as having served in the DMZ during the presumptive period for Agent Orange/herbicide exposure.  Therefore, to substantiate his claim, the claim must affirmatively show that he served at (was in) the DMZ (during a period contemporaneous with defoliant spraying).

The Veteran testified that his duties during his active service in Korea involved being stationed right on the DMZ fence to prevent aircraft from flying over American soldiers, and that his service there from January 15, 1970 to March 22, 1971 was at Camp Casey where herbicides were allegedly used.  He has also provided a written statement from G.W.F. who reported that he served with the Veteran and knew the Veteran drove the Commander "to the TAC [Hawk missile] SITE at the DMZ." Determining whether the area he alleges he worked in is in fact in or near the DMZ is critical to establishing entitlement to consideration under the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iv), and may be dispositive of the claims for non-Hodgkin's lymphoma and diabetes mellitus.  Furthermore, determining whether the Veteran was somehow otherwise exposed to herbicides by virtue of his service is also pertinent to the Veteran's claims.


Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of all medical records considered in connection with such award.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Secure for the record copies of any (and all) updated clinical records of any VA treatment the Veteran has received for the disabilities on appeal.

3.  Attempt to verify, including with the Joint Services Records Research Center (JSRRC), the Veteran's claimed exposure to herbicides.  Arrange for exhaustive development to conclusively determine whether or not the Veteran's duties while serving in Korea may reasonably be found to have involved work in the areas alleged and whether those locales are at the Korean DMZ (or are so located as to have required travel in the DMZ to be reached), including Camp Casey.

Specifically, the AOJ should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his service in Korea from January 15, 1970 to March 22, 1971.  If insufficient data is available to formulate a request within JSRRC guidelines, a memorandum to that effect should be prepared and associated with the record.  The information sought is:

Would work as a Hawk Missile Crewman (from the B Battery, 2nd Battalion (Hawk) 71st Artillery Unit in the area the Veteran identifies have involved travel and/or work in/through the DMZ or exposure to herbicides at Camp Casey?  Can JSRRC confirm that there was a TAC [Hawk missile] site at the DMZ that would have been visited by the Commander of this unit?

If further information from the Veteran is required for this development to be completed, he must assist in this matter by providing such information.  If any requested records are unavailable, or the search for such records yields negative results, it should be so noted in the record, along with an explanation for the negative result.

4.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the Veteran's bilateral hearing loss.  The Veteran's entire record must be made available to the opinion provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided as to the following:

(a)  Is there clear and unmistakable (obvious or manifest) evidence that the Veteran's preexisting left ear hearing loss was not aggravated (meaning chronically worsened or permanently increased in severity) beyond its natural progression of that preexisting disability during his active military service?

(b)  Regarding right ear hearing loss, is it at least as likely as not (a 50% or greater probability) that the right ear hearing loss is etiologically related to his active military service, to include due to noise exposure therein, or is caused or aggravated by either diabetes or chemotherapy used to treat his diagnosed non-Hodgkin's lymphoma?

The examiner should note that inservice noise exposure is presumed.

The examiner must include rationale with all opinions.

5.  Arrange for an examination of the Veteran to determine the existence, nature, and likely etiology of any psychiatric disorder diagnosed during the pendency of this appeal.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Please identify by diagnosis each psychiatric disability entity found during the pendency of the appeal.  Specifically, does the Veteran at least as likely as not (a 50% or greater probability) have a diagnosis of PTSD related to a corroborated stressor event in service?  

For purposes of the examination, the examiner should accept as fact that the Veteran was involved in an incident when a missile was fired unexpectedly/accidentally; being in a helicopter and being circled by F4s and F14s and the Veteran was afraid that they would run out of gas in the air; and performing guard duty/securing the perimeter of the base and being unable to communicate with the nationals because he did not speak Korean.  On March 2013 VA examination, the examiner found that these stressors are adequate to support a diagnosis of PTSD.

(b)  Identify the likely etiology for each psychiatric disorder other than PTSD diagnosed (to include mood disorder, major depression, and anxiety disorder). Specifically, is it at least as likely as not (a 50% or greater probability) that such is etiologically related directly to the Veteran's service or is caused or aggravated by lymphoma and/or chemotherapy used to treat his lymphoma?

The examiner must include rationale with all opinions.

6.  Arrange for any further development suggested by the development ordered above.

7.  Then review the record and readjudicate the claims on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




